DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 depends upon a cancelled claim (i.e., claim 5).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "adjusting electric current power" in line 11.  Claim also recites “frequency of the alternating electric current” and “voltage of the alternating electric current” in lines 12-13. Since “electric current power” may include/encompass “frequency of the alternating electric current” and “voltage of the alternating electric current”  (see claims 7 and 8), it is not clear if they are the same or different. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation electric power density” in light of the instant specification (paragraph [0011]). 
NOTE: the rest claims also recite “electric current power” in various places and each of them will be interpreted as “the electric power density”. Applicant is required to thoroughly review claim language to correct all insufficient antecedent basis in response to this office action.).
Claim 1 recites the limitation "at least another parameter of a plurality of processing parameters comprising feed gas flow, frequency of the alternating electric current, voltage of the alternating electric current, cooling temperature of the ozone generator" in lines 11-14.  It is not clear if (i) “at least another parameter” is one of “feed gas flow”/“frequency of the alternating electric current”/“voltage of the alternating electric current”/ “cooling temperature of the ozone generator”; or (ii) “at least another parameter” is none of “feed gas flow”/“frequency of the alternating electric current”/“voltage of the alternating electric current”/ “cooling temperature of the ozone generator”.
Moreover, Claim 1 also recites the limitations of “the at least one of the plurality of processing parameters” in lines 16-17 and “at least one of the plurality of processing parameters” in lines 20-21, respectively. It is not clear if “(the) at least one of the plurality of processing parameters” incudes or excludes “at least another parameter of a plurality of processing parameters”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
NOTE: the rest of claims also recite the limitations of “the at least one of the process parameters/the at least one parameter of the plurality of process parameters” in various places.  Applicant is required to thoroughly review claim language to correct all insufficient antecedent basis in response to this office action.
Claims 2-4, and 6-12 (also claim 8) recite the limitation "(the) feed gas pressure" and “an absolute gas pressure”.  Claim 1 recites the limitation of “a first feed gas pressure” and “a second feed gas pressure”. It is not clear which feed gas pressure (i.e. a first feed gas pressure or a second feed gas pressure) “(the) feed gas pressure” is referred. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. 
Due to the dependency to the parent claim, claims 2-6, and 9-12 are rejected.
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795